           Case 3:19-mj-01045-WIG Document 1 Filed 07/02/19 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                                            7              lD 19 JUL - 2 p l2: J b
IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
                                                                          us DtST    ICT C' " I ' 1.
FOR AUTHORIZATION TO OBTAIN LOCATION
DATA CONCERNING A CELLULAR TELEPHONE
                                                                               BRIDG Pu . rl . i
ASSIGNED CALL NUMBER (203) 550-7073,
WITH INTERNATIONAL MOBILE SUBSCRIBER                            3' \~ Yl1J I 0-t5(WI&)
IDENTITY ( "IMSI") NUMBER 310260259574874                   I
______ ___________________________________________________ .J



 THIRD APPLICATION OF THE UNITED STATES PURSUANT TO 18 U.S.C. §
 3013a, FOR ORDE:R NUNC PRO TUNC AUTHORIZING DELAYED NOTIFICATION
              OF SEARCH· WARRANT, AND REQUEST TO SEAL

       The United States of America, moving by and through

undersigned counsel, respectfully submits this third ex parte

application for an Order pursuant to 18 U.S.C.                    §   3013a,

authorizing nunc pro tune an additional 90-day period of delayed

notification from February 26, 2011, to May 27, 2011, of the

execution of a search warrant to ascertain the physical location

of the cellular telephone assigned call number (203) 550-7073,

with IMSI 310260259574874, with service provided by T-Mobile (the

"TARGET CELLPHONE"), which is a prepaid phone with no subscriber

and used by RICHARDT. UVA, a/k/a "RICK UVA," "RICH UVA," and

"RICHIE UVA"       ("UVA"), including but not limited to E-911 Phase II

data (or other precise location information) concerning the

TARGET CELLPHONE (the "Requested Information") . 1                    The United



       1
        Such information shall, where other information is
unavailable, include records reflecting the tower and antenna
face ("cell site") used by the TARGET CELLPHONE at the start and
end of any call.
         Case 3:19-mj-01045-WIG Document 1 Filed 07/02/19 Page 2 of 6



States also requests that this application, the proposed Order,

and any resulting Order be sealed, until further order of the

Court.     As grounds for this application, the United States says:

     1.      On September 30, 2010, the United States applied for a

warrant pursuant to Federal Rule of Criminal Procedure 41,

authorizing agents of the FBI to ascertain the physical location

of the TARGET CELLPHONE, including but not limited to E-911 Phase

II data (or other precise location information) concerning the

Requested Information of the TARGET CELLPHONE for a period of

thirty (30) days.

     2.      As set forth in the Affidavit submitted in connection

with the original warrant, the warrant was likely to lead to

evidence of, among other offenses, illegal gambling in violation

of 18 U.S.C.     §§   1955 and 2 (the uTARGET OFFENSES").

     3.      On September 30, 2010, this Court granted the warrant.

     4.      On October 28, 2010, the United States returned this

search warrant to the Court.

     5.      Ordinarily,    "[w]ithin 10 calendar days after the use of

the tracking device has ended, the officer executing a

tracking-device warrant must serve a copy of the warrant on the

person who was tracked or whose property was tracked."              Fed. R.

Crim. P. 41(f) (2) (C).      However, that same rule provides that

"[u]pon the government's request, a magistrate judge .                  . may

delay any notice required by this rule if the delay is authorized


                                        2
         Case 3:19-mj-01045-WIG Document 1 Filed 07/02/19 Page 3 of 6



by statute."      Fed. R. Crim. P. 41(f) (3).      The 2006 Advisory

Committee notes to Rule 41 specifically cross-reference Rule

41(f) (3) to a corresponding statute, 18 U.S.C.          §   3103a(b),   "which

authorizes a court to delay any notice required in conjunction

with the issuance of any search warrants."           18 U.S.C. § 3103a(b)

provides, in pertinent part:

             (b) Delay.- With respect to the issuance of any warrant

or court order under this section, or any other rule of law, to

search for and seize any property or material that constitutes

evidence of a criminal offense in violation of the laws of the

United     States, any notice required, or that may be required, to

be given may be delayed if-

                   (1) the court finds reasonable cause to believe

that providing immediate notification of the execution of the

warrant may have an adverse result (as defined in section 2705,

except if the adverse results consist only of unduly delaying a

trial) ;

                    (2) the warrant prohibits the seizure of any

tangible property, any wire or electronic communication (as

defined in section 2510), or, except as expressly provided in

chapter 121, any stored wire or electronic information, except

where the court finds reasonable necessity for the seizure; and

              (3) the warrant provides for the giving of such notice

within a reasonable period not to exceed 30 days after the date


                                        3
      Case 3:19-mj-01045-WIG Document 1 Filed 07/02/19 Page 4 of 6



of its execution, or on a later date certain if the facts of the

case justify a longer period of delay.

     6.      18 u.s.c.   §   2705(a) defines an "adverse result" of

providing immediate notification, which justifies delayed

notification, as follows:

     ( a) ( 2)    An   adverse result for the purposes of paragraph

(1) of this subsection is-

             (A) endangering the life or physical safety of an

individual;

             (B) flight from prosecution;

             (C) destruction of or tampering with evidence;

             (D) intimidation of potential witnesses; or

             (E) otherwise seriously jeopardizing an investigation



     7.      On November 5, 2010, the United States submitted an

application to the Court for authorization to delay the

disclosure period pursuant to 18 U.S.C.        §   3013a by an initial

period of thirty days to November 27, 2010.          An   affidavit of Task

Force Officer Kevin Keenan was submitted in connection with this

request.     On November 5, 2010, the Court granted this request by

written order.

     8.      On December 23, 2010, the United States submitted an

application to the Court for authorization to delay the

disclosure period pursuant to 18 U.S.C.        §   3013a by an additional


                                       4
         Case 3:19-mj-01045-WIG Document 1 Filed 07/02/19 Page 5 of 6



period of ninety days to February 25, 2011.            On January 3, 2011,

the Court granted this request by written order.

        9.    Producing the warrant to UVA, and notifying him of the

execution thereof, at this time would have an adverse result in

this matter as defined by 18 U.S.C. § 2705(a) (2),           in

particular, (a) (2) (C) destruction of or tampering with evidence,

and (a) (2) (E) otherwise seriously jeopardizing an investigation.

Serving UVA with the warrant would place him on notice that he is

the subject of a federal FBI investigation, and that authorities

are aware of the illegal activities conducted by UVA and others.

        10.   The investigation into UVA and his associates is still

ongoing and continuing.

        WHEREFORE,     the United States respectfully requests, pursuant

to 18    u.s.c.   §   3013a, that the Court issue the accompanying

proposed Order, authorizing an additional 90-day period of

delayed notification of the execution of the warrant to the

TARGET CELLPHONE, and that the Court seal this application, the

proposed Order, and any resulting Order, until further Order of

the Court.




                                        5
         Case 3:19-mj-01045-WIG Document 1 Filed 07/02/19 Page 6 of 6



     I declare under penalty of perjury that the foregoing is

true and correct.



Dated:        Zs(h   day of February, 2011.



                                     H~        . ~
                                                             -
                                     ASSISTANT UNITED STATES ATTORNEY
                                     Federal Bar No. ct24432
                                     915 Lafayette Boulevard
                                     Bridgeport, CT 06604
                                     (203) 696-3037




                                          6
